Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of the 24th day of January, 2013 (the “Effective Date”) between Bioject Medical
Technologies Inc., an Oregon corporation (the “Company”), and the parties set
forth on the signature page and Exhibit A hereto (each, an “Investor” and
collectively, the “Investors”).

RECITALS

A. Certain Investors have purchased shares of the Company’s Series H Convertible
Preferred Stock pursuant to the Series H Convertible Preferred Stock Purchase
Agreement of even date herewith (the “Purchase Agreement”) by and between the
Company and each such Investor.

B. The Company and certain Investors are parties to a Registration Rights
Agreement dated December 18, 2009, entered into in connection with the sale of
the Company’s Series G Preferred Stock (the “Series G Registration Rights
Agreement”).

C. The Company and certain Investors are parties to a Registration Rights
Agreement, dated January 22, 2008, entered into in connection with the sale of
the Company’s Series F Preferred Stock (the “Series F Registration Rights
Agreement”).

D. The Company and certain Investors are parties to a Securities Purchase
Agreement, dated as of March 8, 2006 (the “Series E Purchase Agreement”),
Article 6 of which provides registration rights related to the Company’s
Series E Preferred Stock and certain warrants (the “Series E Registration Rights
Provisions”).

E. The Company and certain Investors are parties to a Registration Rights
Agreement, dated November 15, 2004, entered into in connection with the sale of
the Company’s Series D Preferred Stock (the “Series D Registration Rights
Agreement”).

F. The Company and the Investors wish to (1) grant registration rights with
respect to the Company’s Series H Preferred Stock and (2) supersede the Series G
Registration Rights Agreement, the Series F Registration Rights Agreement,
Series D Registration Rights Agreement and the Series E Registration Rights
Provisions in their entirety so that all Investors have the same registration
rights.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

AGREEMENT

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

“Blackout Period” means, with respect to a registration, a period in each case
commencing on the day immediately after the Company notifies the Investors that
they are required, pursuant

 

1



--------------------------------------------------------------------------------

to Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its Board of Directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such registration statement, if any,
would be seriously detrimental to the Company and its shareholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume; provided, however, that
(a) the Company shall limit its use of Blackout Periods, in the aggregate, to 30
Trading Days in any 12-month period and (b) no Blackout Period may commence
sooner than 60 days after the end of a prior Blackout Period.

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.

“Closing Date” means the Closing Date under the Purchase Agreement.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Common Stock” means the common stock, no par value, of the Company and any and
all shares of capital stock or other equity securities of: (i) the Company which
are added to or exchanged or substituted for the Common Stock by reason of the
declaration of any stock dividend or stock split, the issuance of any
distribution or the reclassification, readjustment, recapitalization or other
such modification of the capital structure of the Company; and (ii) any other
corporation, now or hereafter organized under the laws of any state or other
governmental authority, with which the Company is merged, which results from any
consolidation or reorganization to which the Company is a party, or to which is
sold all or substantially all of the shares or assets of the Company, if
immediately after such merger, consolidation, reorganization or sale, the
Company or the stockholders of the Company own equity securities having in the
aggregate more than 50% of the total voting power of such other corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, the estate
of any such individual, and any corporation, association, partnership or limited
liability company all of the equity interests of which are owned by those above
described individuals, trusts or organizations and (b) with respect to any
trust, the owners of the beneficial interests of such trust.

 

2



--------------------------------------------------------------------------------

“Form S-1” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the Commission to be used instead of a Form S-1.

“Holder” means each Investor, or any of such Investor’s respective successors
and Permitted Assigns who acquire rights in accordance with this Agreement with
respect to the Registrable Securities directly or indirectly from an Investor,
including from any Permitted Assignee.

“Inspector” means any attorney, accountant, or other agent retained by an
Investor for the purposes provided in Section 4(j).

“Majority Holders” means at any time Holders of a majority of the Registrable
Securities.

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its shareholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.

“Preferred Stock” means the Series D Preferred Stock, Series E Preferred Stock,
Series F Preferred Stock, Series G Preferred Stock and Series H Preferred Stock
of the Company.

The terms “register,” “registered,” and “registration” refer to a registration
affected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

“Registrable Securities” means shares of Common Stock issued or issuable to each
Investor upon conversion of the Preferred Stock issued to each, excluding
(i) any Registrable Securities that have been publicly sold or may be sold
immediately without registration under the Securities Act either pursuant to
Rule 144 of the Securities Act or otherwise; (ii) any Registrable Securities
sold by a person in a transaction pursuant to a registration statement filed
under the Securities Act or (iii) any Registrable Securities that are at the
time subject to an effective registration statement under the Securities Act.

“Registration Statement” means the registration statement required to be filed
by the Company pursuant to Section 3(a).

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.

“Trading Day” means a day on whichever (a) the national securities exchange,
(b) the Nasdaq Capital Market, or (c) such other securities market, in any such
case which at the time constitutes the principal securities market for the
Common Stock, is open for general trading of securities.

 

3



--------------------------------------------------------------------------------

2. Term. This Agreement shall continue in full force and effect for a period of
eight (8) years from the Effective Date.

3. Registration.

(a) Registration on Form S-1. As promptly as reasonably practicable after the
date on which the Majority Holders request in writing (the “Demand Date”), but
in any event not later than 180 days after such date ( the “Registration Filing
Date”), the Company shall use its commercially reasonable efforts to file with
the Commission a registration statement on Form S-1 relating to the resale by
the Holders of all of the Registrable Securities; provided, however, that the
Company shall not be obligated to effect any such registration, qualification,
or compliance pursuant to this Section 3(a), or keep such registration effective
pursuant to Section 4: (i) in any particular jurisdiction in which the Company
would be required to qualify to do business as a foreign corporation or as a
dealer in securities under the securities or blue sky laws of such jurisdiction
or to execute a general consent to service of process in effecting such
registration, qualification or compliance, in each case where it has not already
done so; or (ii) during any Blackout Period, in which case the Registration
Filing Date shall be extended to the date immediately following the last day of
such Blackout Period.

(b) Piggyback Registration. If the Company shall determine to register for sale
for cash any of its Common Stock, for its own account or for the account of
others (other than the Holders) pursuant to the exercise of demand registration
rights, other than (i) a registration relating solely to employee benefit plans
or securities issued or issuable to employees, consultants (to the extent the
securities owned or to be owned by such consultants could be registered on
Form S-8) or any of their Family Members (including a registration on Form S-8)
or (ii) a registration relating solely to a Commission Rule 145 transaction, a
registration on Form S-4 in connection with a merger, acquisition, divestiture,
reorganization, or similar event, the Company shall promptly give to the Holders
written notice thereof (and in no event shall such notice be given less than 20
calendar days prior to the filing of such registration statement), and shall,
subject to Section 3(c), include in such registration (and any related
qualification under blue sky laws or other compliance) (a “Piggyback
Registration”), all of the Registrable Securities specified in a written request
or requests, made within 10 calendar days after receipt of such written notice
from the Company, by any Holder or Holders. However, the Company may, without
the consent of the Holders, withdraw such registration statement prior to its
becoming effective if the Company or such other shareholders have elected to
abandon the proposal to register the securities proposed to be registered
thereby.

(c) Underwriting. If a Piggyback Registration is for a registered public
offering involving an underwriting, the Company shall so advise the Holders in
writing or as a part of the written notice given pursuant to Section 3(b). In
such event the right of any Holder to registration pursuant to
Section 3(b) shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with the Company and
any other shareholders of the Company distributing their securities through such
underwriting) enter into an underwriting agreement in

 

4



--------------------------------------------------------------------------------

customary form with the underwriter or underwriters selected for such
underwriting by the Company or selling shareholders, as applicable.
Notwithstanding any other provision of this Section 3(c), if the underwriter or
the Company determines that marketing factors require a limitation of the number
of shares to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting. The Company
shall so advise all Holders (except those Holders who failed to timely elect to
distribute their Registrable Securities through such underwriting or have
indicated to the Company their decision not to do so), and the number of shares
of Registrable Securities that may be included in the registration and
underwriting, if any, shall be allocated among such Holders as follows:

(i) In the event of a Piggyback Registration that is initiated by the Company,
the number of shares that may be included in the registration and underwriting
shall be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling shareholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included; and

(ii) In the event of a Piggyback Registration that is initiated by the exercise
of demand registration rights by a shareholder or shareholders of the Company
(other than the Holders), then the number of shares that may be included in the
registration and underwriting shall be allocated first to such selling
shareholders who exercised such demand and then, subject to obligations and
commitments to all other selling shareholders, including the Holders, who have
requested to sell in the registration, on a pro rata basis according to the
number of shares requested to be included.

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the
underwriter. The Registrable Securities and/or other securities so withdrawn
from such underwriting shall also be withdrawn from such registration; provided,
however, that, if by the withdrawal of such Registrable Securities a greater
number of Registrable Securities held by other Holders may be included in such
registration (up to the maximum of any limitation imposed by the underwriters),
then the Company shall offer to all Holders who have included Registrable
Securities in the registration the right to include additional Registrable
Securities pursuant to the terms and limitations set forth herein in the same
proportion used above in determining the underwriter limitation.

(d) Other Registrations. Prior to the SEC Effective Date the Company will not,
without the prior written consent of the Majority Holders, file or request the
acceleration of any other registration statement filed with the Commission, and
during any time subsequent to the SEC Effective Date when the Registration
Statement for any reason is not available for use by any Holder for the resale
of any Registrable Securities, the Company shall not, without the prior written
consent of the Majority Holders, file any other registration statement or any
amendment thereto with the Commission under the Securities Act or request the
acceleration of the effectiveness of any other registration statement previously
filed with the Commission, other than (A) any registration statement on Form S-8
or Form S-4 and (B) any registration statement or amendment which the Company is
required to file or as to which the Company is required to request acceleration
pursuant to any obligation in effect on the date of execution and delivery of
this Agreement.

 

5



--------------------------------------------------------------------------------

4. Registration Procedures. In the case of each registration, qualification, or
compliance effected by the Company pursuant to Section 3 hereof, the Company
will keep each Holder including securities therein reasonably advised in writing
(which may include e-mail) as to the initiation of each registration,
qualification, and compliance and as to the completion thereof. At its expense
with respect to any registration statement filed pursuant to Section 3, the
Company will use its commercially reasonable efforts to:

(a) prepare and file with the Commission with respect to such Registrable
Securities, a registration statement on Form S-1 or any other form for which the
Company then qualifies or which counsel for the Company shall deem appropriate,
and which form shall be available for the sale of the Registrable Securities in
accordance with the intended method(s) of distribution thereof, and use its
commercially reasonable efforts to cause such registration statement to become
and remain effective at least for a period ending with the first to occur of
(i) the sale of all Registrable Securities covered by the registration
statement, and (ii) the availability under Rule 144 for the Holder to
immediately, freely resell without restriction all Registrable Securities
covered by the registration statement (in either case, the “Effectiveness
Period”); provided that no later than two business days before filing with the
Commission a registration statement or prospectus or any amendments or
supplements thereto, the Company shall (i) furnish to one special counsel
(“Holders’ Counsel”) selected by the Majority Holders for the benefit of the
Holders, copies of all such documents proposed to be filed (excluding any
exhibits other than applicable underwriting documents), in substantially the
form proposed to be filed, which documents shall be subject to the review of
such Holders’ Counsel, and (ii) notify each Holder of Registrable Securities
covered by such registration statement of any stop order issued or threatened by
the Commission and take all reasonable actions required to prevent the entry of
such stop order or to remove it if entered;

(b) if a registration statement is subject to review by the Commission, promptly
respond to all comments and diligently pursue resolution of any comments to the
satisfaction of the Commission;

(c) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective during the Effectiveness
Period (but in any event at least until expiration of the 90-day period referred
to in Section 4(3) of the Securities Act and Rule 174, or any successor thereto,
thereunder, if applicable), and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended method(s) of
disposition by the sellers thereof set forth in such registration statement;

(d) furnish, without charge, to each Holder of Registrable Securities covered by
such registration statement (i) a reasonable number of copies of such
registration statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may request, (ii) such number of copies of the prospectus included in such
registration statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 under the Securities Act) as such Holders may
request, in conformity with the requirements of the Securities Act, and
(iii) such other documents as such Holder may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period;

 

6



--------------------------------------------------------------------------------

(e) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other applicable securities or blue sky laws
of such jurisdictions as any Holder of Registrable Securities covered by such
registration statement reasonably requests as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable registration statement is deemed effective by the Commission) and
do any and all other acts and things which may be reasonably necessary or
advisable to enable such Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Holder; provided that
the Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph (e), (ii) subject itself to taxation in any such jurisdiction, or
(iii) consent to general service of process in any such jurisdiction;

(f) as promptly as practicable after becoming aware of such event, notify each
Holder of such Registrable Securities at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event which comes to the Company’s attention if as a result of such event
the prospectus included in such registration statement contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
the Company shall promptly prepare and furnish to such Holder a supplement or
amendment to such prospectus (or prepare and file appropriate reports under the
Exchange Act) so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, unless suspension of
the use of such prospectus otherwise is authorized herein or in the event of a
Blackout Period, in which case no supplement or amendment need be furnished (or
Exchange Act filing made) until the termination of such suspension or Blackout
Period;

(g) comply, and continue to comply during the period that such registration
statement is effective under the Securities Act, in all material respects with
the Securities Act and the Exchange Act and with all applicable rules and
regulations of the Commission with respect to the disposition of all securities
covered by such registration statement;

(h) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement at the earliest
possible time;

(i) permit the Holders of Registrable Securities being included in the
Registration Statement and their legal counsel, at such Holders’ sole cost and
expense (except as otherwise specifically provided in Section 6) to review and
have a reasonable opportunity to comment on the Registration Statement and all
amendments and supplements thereto at least two Business Days prior to their
filing with the Commission and shall not file any such document to which the
Majority Holders reasonably object;

(j) make available for inspection by any Holder and any Inspector retained by
such Holder, at such Holder’s sole expense, all Records as shall be reasonably
necessary to enable such Holder to exercise its due diligence responsibility,
and cause the Company’s officers, directors, and employees to supply all
information which such Holder or any Inspector may

 

7



--------------------------------------------------------------------------------

reasonably request for purposes of such due diligence; provided, however, that
such Holder shall hold in confidence and shall not make any disclosure of any
record or other information which the Company determines in good faith to be
confidential, and of which determination such Holder is so notified at the time
such Holder receives such information, unless (i) the disclosure of such record
is necessary to avoid or correct a misstatement or omission in the Registration
Statement and a reasonable time prior to such disclosure the Holder shall have
informed the Company of the need to so correct such misstatement or omission and
the Company shall have failed to correct such misstatement of omission, (ii) the
release of such record is ordered pursuant to a subpoena or other order from a
court or governmental body of competent jurisdiction or (iii) the information in
such record has been made generally available to the public other than by
disclosure in violation of this or any other agreement. The Company shall not be
required to disclose any confidential information in such records to any
Inspector until and unless such Inspector shall have entered into a
confidentiality agreement with the Company with respect thereto, substantially
in the form of this Section 4(j), which agreement shall permit such Inspector to
disclose records to the Holder who has retained such Inspector. Each Holder
agrees that it shall, upon learning that disclosure of such Records is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, the records deemed confidential. The Company shall hold
in confidence and shall not make any disclosure of information concerning a
Holder provided to the Company pursuant to this Agreement unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) disclosure of such information to the Staff of the Division of
Corporation Finance is necessary to respond to comments raised by the Staff in
its review of the Registration Statement, (iii) disclosure of such information
is necessary to avoid or correct a misstatement or omission in the Registration
Statement, (iv) release of such information is ordered pursuant to a subpoena or
other order from a court or governmental body of competent jurisdiction, or
(v) such information has been made generally available to the public other than
by disclosure in violation of this or any other agreement. The Company agrees
that it shall, upon learning that disclosure of such information concerning a
Holder is sought in or by a court or governmental body of competent jurisdiction
or through other means, give prompt notice to such Holder and allow such Holder,
at such Holder’s expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information;

(k) use its commercially reasonable efforts to cause all the Registrable
Securities covered by the Registration Statement to be quoted on the principal
securities market on which securities of the same class or series issued by the
Company are then listed or traded;

(l) provide a transfer agent and registrar, which may be a single entity, for
the Registrable Securities at all times;

(m) cooperate with the Holders of Registrable Securities being offered pursuant
to the Registration Statement to facilitate the timely preparation and delivery
of certificates (not bearing any restrictive legends) representing Registrable
Securities sold pursuant to the Registration Statement and enable such
certificates to be in such denominations or amounts as the Holders may
reasonably request and registered in such names as the Holders may request;

 

8



--------------------------------------------------------------------------------

(n) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
Person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M under the 1934 Act; and

(o) take all other reasonable actions necessary to expedite and facilitate
disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement.

5. Suspension of Offers and Sales. Each Holder of Registrable Securities agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 4(f) hereof or of the commencement of a
Blackout Period, such Holder shall discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 4(f) hereof or notice of the end of
the Blackout Period, and, if so directed by the Company, such Holder shall
deliver to the Company (at the Company’s expense) all copies (including, without
limitation, any and all drafts), other than permanent file copies, then in such
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event the Company shall
give any such notice, the period mentioned in Section 4(a)(iii) hereof shall be
extended by the greater of (i) ten business days or (ii) the number of days
during the period from and including the date of the giving of such notice
pursuant to Section 4(f) hereof to and including the date when each Holder of
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 4(f) hereof.

6. Registration Expenses. The Company shall pay all expenses in connection with
any registration, including, without limitation, all registration, filing, stock
exchange fees, printing expenses, all fees and expenses of complying with
securities or blue sky laws, the fees and disbursements of counsel for the
Company and of its independent accountants, and the reasonable fees and
disbursements of a Holders’ Counsel (not to exceed $10,000); provided that, in
any underwritten registration, each party shall pay for its own underwriting
discounts and commissions and transfer taxes. Except as provided above in this
Section 6 and Section 9, the Company shall not be responsible for the expenses
of any attorney or other advisor employed by a Holder of Registrable Securities.

7. Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that a Holder may assign its rights under this Agreement without such
restrictions to a Permitted Assignee as long as (a) such transfer or assignment
is effected in accordance with applicable securities laws; (b) such transferee
or assignee agrees in writing to become subject to the terms of this Agreement;
and (c) the Company is given written notice by such Holder of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.

8. Information by Holder. The Holder or Holders of Registrable Securities
included in any registration shall furnish to the Company such information
regarding such Holder or Holders and the distribution proposed by such Holder or
Holders as the Company may request in writing.

 

9



--------------------------------------------------------------------------------

9. Indemnification.

(a) In the event of the offer and sale of Registrable Securities held by Holders
under the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, and each other person, if any, who controls or is under
common control with such Holder or any such underwriter within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such shares were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Holder, and each such director, officer, partner, and controlling
person for any legal or any other expenses reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
damage, liability, action or proceeding; provided that the Company shall not be
liable in any such case (i) to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Holder or (ii) if the person asserting any such
loss, claim, damage, liability (or action or proceeding in respect thereof) who
purchased the Registrable Securities that are the subject thereof did not
receive a copy of an amended preliminary prospectus or the final prospectus (or
the final prospectus as amended or supplemented) at or prior to the written
confirmation of the sale of such Registrable Securities to such person because
of the failure of such Holder or underwriter to so provide such amended
preliminary or final prospectus and the untrue statement or alleged untrue
statement or omission or alleged omission of a material fact made in such
preliminary prospectus was corrected in the amended preliminary or final
prospectus (or the final prospectus as amended or supplemented). Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Holders, or any such director, officer, partner, underwriter or
controlling person and shall survive the transfer of such shares by the Holder.

(b) As a condition to including any Registrable Securities to be offered by a
Holder in any registration statement filed pursuant to this Agreement, each such
Holder agrees to be bound by the terms of this Section 9 and to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, its
directors and officers, and each other person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which the Company or any
such director or officer or controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged

 

10



--------------------------------------------------------------------------------

untrue statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with written information about such Holder as a Holder of the
Company furnished to the Company, and such Holder shall reimburse the Company,
and each such director, officer, and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating,
defending, or settling any such loss, claim, damage, liability, action, or
proceeding; provided, however, that such indemnity agreement found in this
Section 9(b) shall in no event exceed the gross proceeds from the offering
received by such Holder. Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such
director, officer or controlling person and shall survive the transfer by any
Holder of such shares.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in Section 9(a) or
(b) hereof (including any governmental action), such indemnified party shall, if
a claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under
Section 9(a) or (b) hereof, except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice. In case any such action is
brought against an indemnified party, unless in the reasonable judgment of
counsel to such indemnified party a conflict of interest between such
indemnified and indemnifying parties may exist or the indemnified party may have
defenses not available to the indemnifying party in respect of such claim, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties arises in respect of such claim after the
assumption of the defenses thereof or the indemnifying party fails to defend
such claim in a diligent manner, other than reasonable costs of investigation.
Neither an indemnified nor an indemnifying party shall be liable for any
settlement of any action or proceeding affected without its consent. No
indemnifying party shall, without the consent of the indemnified party, consent
to entry of any judgment or enter into any settlement, which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation. Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim.

(d) In the event that an indemnifying party does not or is not permitted to
assume the defense of an action pursuant to Section 9(c) or in the case of the
expense reimbursement obligation set forth in Section 9(a) and (b), the
indemnification required by Section 9(a) and (b) hereof shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills received or expenses, losses, damages, or
liabilities are incurred.

 

11



--------------------------------------------------------------------------------

(e) If the indemnification provided for in this Section 9 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

(f) Other Indemnification. Indemnification similar to that specified in the
preceding subsections of this Section 9 (with appropriate modifications) shall
be given by the Company and each Holder of Registrable Securities with respect
to any required registration or other qualification of securities under any
federal or state law or regulation or governmental authority other than the
Securities Act.

10. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon and the United States of
America, both substantive and remedial. Any judicial proceeding brought against
either of the parties to this agreement or any dispute arising out of this
Agreement or any matter related hereto may be brought in the courts of the State
of Oregon or in the United States District Court for the District of Oregon and,
by its execution and delivery of this agreement, each party to this Agreement
accepts the jurisdiction of such courts. The foregoing consent to jurisdiction
shall not be deemed to confer rights on any person other than the parties to
this Agreement.

(b) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assigns, executors and administrators of the parties hereto. In the
event the Company merges with, or is otherwise acquired by, a direct or indirect
subsidiary of a publicly traded company, the Company shall condition the merger
or acquisition on the assumption by such parent company of the Company’s
obligations under this Agreement.

(c) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and amends and supersedes in their entirety the Series E Registration
Rights Provisions, the Series D Registration Rights Agreement, the Series F
Registration Rights Agreement and the Series G Registration Rights Agreement.

 

12



--------------------------------------------------------------------------------

(d) Notices, etc. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered:

 

If to the Company:

  

Bioject Medical Technologies Inc.

7180 SW Sandburg Street, Suite 100

Tigard, OR 97223

Attention: Chief Executive Officer

Facsimile: (503) 692-6698

E-mail: mlogomasini@bioject.com

If to the Investors:

  

To each Investor

at the address set forth on Exhibit A

or at such other address as any party shall have furnished to the other parties
in writing.

(e) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder of any Registrable Securities, upon any breach or
default of the Company under this Agreement, shall impair any such right, power
or remedy of such Holder nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereunder occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any Holder of any breach or default under this
Agreement, or any waiver on the part of any Holder of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement, or by law or otherwise afforded to any holder, shall be
cumulative and not alternative.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

(g) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

(h) Amendments. The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company and
by the holders of 80% of the number of shares of Registrable Securities
outstanding as of the date of such amendment or waiver. The Investors
acknowledge that by the operation of this Section 10(h), the holders of 80% of
the outstanding Registrable Securities may have the right and power to diminish
or eliminate all rights of the Investors under this Agreement. If prior to the
expiration or termination of this Agreement the Company becomes eligible to use
a shelf registration statement with

 

13



--------------------------------------------------------------------------------

respect to the resale of the Registrable Securities on Form S-3 or any future
form that permits continuous incorporation by reference of the Company’s filings
under the Exchange Act, the parties agree to amend this Agreement to add
provisions similar to those in Section 3(a) of the Series F Registration Rights
Agreement.

(i) Limitation on Subsequent Registration Rights. After the date of this
Agreement, the Company shall not, without the prior written consent of the
Holders of at least a majority of the Registrable Securities then outstanding,
enter into any agreement with any holder or prospective holder of any securities
of the Company that would grant such holder registration rights senior to those
granted to the Holders hereunder.

(Signature page follows)

 

14



--------------------------------------------------------------------------------

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

COMPANY:     BIOJECT MEDICAL TECHNOLOGIES INC.     By:  

/s/ Mark Logomasini

    Name:   Mark Logomasini     Title:   President and Chief Executive Officer
INVESTORS:     Life Sciences Opportunities Fund II, L.P.     By:   Signet
Healthcare Partners, LLC     By:  

/s/ James Gale

    Name:   James Gale     Title:   Managing Director     Life Sciences
Opportunities Fund II (Institutional), L.P.     By:   Signet Healthcare
Partners, LLC     By:  

/s/ James Gale

    Name:   James Gale     Title:   Managing Director    

/s/ Edward Flynn

    Edward Flynn    

/s/ Mark Logomasini            

    Mark Logomasini

 

15



--------------------------------------------------------------------------------

EXHIBIT A

INVESTOR INFORMATION

 

Name

  

Address

 

Number of Shares

Life Sciences Opportunities Fund II, L.P.

   c/o Signet Healthcare Partners


152 W 57th St 19th Floor

New York, NY 10019

  316,884 Series D Preferred Stock


325,539 Series E Preferred Stock

17,261 Series G Preferred Stock

11,388 Series H Preferred Stock

Life Sciences Opportunities Fund II

(Institutional), L.P.

   c/o Signet Healthcare Partners


152 W 57th St 19th Floor

New York, NY 10019

  1,770,073 Series D Preferred Stock


1,818,423 Series E Preferred Stock

96,420 Series G Preferred Stock

63,612 Series H Preferred Stock

Sanders Opportunity Fund, L.P.

     207,255 Series E Preferred Stock

Sanders Opportunity Fund

(Institutional) L.P.

     656,306 Series E Preferred Stock

Don Sanders

     340,555 Series E Preferred Stock

Kathy Sanders

     170,277 Series E Preferred Stock

 

16



--------------------------------------------------------------------------------

Sanders 1998 Children’s Trust

      170,277 Series E Preferred Stock

Tanya Drury

      42,569 Series E Preferred Stock

George Ball

      42,569 Series E Preferred Stock


Series E Preferred Stock

Don Weir

      42,569 Series E Preferred Stock

Ben Morris

      42,569 Series E Preferred Stock

Edward Flynn

   c/o Bioject Medical Technologies Inc.


7180 SW Sandburg Street, Suite 100

Tigard, OR 97223

   7,842 Series F Preferred Stock


4,935 Series G Preferred Stock

13,282 Series H Preferred Stock

David Tierney

   c/o Bioject Medical Technologies Inc.


7180 SW Sandburg Street, Suite 100

Tigard, OR 97223

   784 Series F Preferred Stock

Ralph Makar

   111 SW Harrison St., Apt., 23C


Portland, OR 97201

   784 Series F Preferred Stock

Christine Farrell

   c/o Bioject Medical Technologies Inc.


7180 SW Sandburg Street, Suite 100

Tigard, OR 97223

   117 Series F Preferred Stock

 

17



--------------------------------------------------------------------------------

Dr. Richard Stout

  

c/o Bioject Medical Technologies Inc.

7180 SW Sandburg Street, Suite 100

Tigard, OR 97223

   117 Series F Preferred Stock

Mark Logomasini

   c/o Bioject Medical    11,173 Series H Preferred   

Technologies Inc.

7180 SW Sandburg Street,

Suite 100

Tigard, OR 97223

   Stock

 

18